Citation Nr: 1138900	
Decision Date: 10/19/11    Archive Date: 10/25/11

DOCKET NO.  08-06 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a panic disorder with agoraphobia.  

2.  Entitlement to service connection for sleep apnea.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran had active service from January 1983 to June 1998.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

The Veteran testified before the undersigned Veterans Law Judge at a February 2010 hearing conducted at the RO.  A transcript of the hearing is of record. 


FINDINGS OF FACT

1.  There is competent evidence tending to establish panic disorder with agoraphobia related to service. 

2.  The competent evidence does not establish that sleep apnea was manifest in service or is attributable to service.  


CONCLUSIONS OF LAW

1.  Panic disorder with agoraphobia was incurred in active service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 (2011).  

2.  Sleep apnea was not incurred or aggravated in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must request that the claimant provide any evidence in his possession that pertains to the claim based upon 38 C.F.R. § 3.159(b).  The requirement of requesting that the claimant provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.  Although this notice is no longer required, the Board notes that the Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The February 2007 letter told him to provide any relevant evidence in his possession.  See Pelegrini, 18 Vet. App. at 120.  

In any event, the Board finds that any deficiency in the notice to the claimant or the timing of these notices is harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding that the Board erred by relying on various post-decisional documents to conclude that adequate 38 U.S.C.A. § 5103(a) notice had been provided to the claimant, the Court found that the evidence established that the claimant was afforded a meaningful opportunity to participate in the adjudication of the claim, and found that the error was harmless, as the Board has done in this case). 

If any notice deficiency is present in this case, the Board finds that the presumption of prejudice on VA's part has been rebutted by the following: (1) based on the communications sent to the claimant over the course of this appeal, the claimant clearly has actual knowledge of the evidence the claimant is required to submit in this case; and (2) based on the claimant's contentions as well as the communications provided to the claimant by VA, it is reasonable to expect that the claimant understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S.Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

VA also fulfilled its duty to obtain all relevant evidence with respect to the issues on appeal. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The claimant's service treatment records, VA medical treatment records, and identified private medical records have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board notes that a March 2011 formal finding of unavailability in regard to specific treatment records at an identified facility is associated with the claims file.  There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  The claimant was also afforded a VA examination in March 2007 and in October 2010.  38 C.F.R. § 3.159(c)(4).  The records satisfy 38 C.F.R. § 3.326. 

Since the Board has concluded the preponderance of the evidence is against the claim of service connection for sleep apnea, any questions as to the appropriate disability rating or effective date to be assigned are rendered moot, and no further notice is needed.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Regardless, a letter in that respect was sent in May 2008.  

In summary, the Board finds that "it is difficult to discern what additional guidance VA could have provided to the veteran regarding what further evidence he should submit to substantiate his claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the claimant).  

Criteria

Service connection may be granted for disability resulting from disease or injury incurred or aggravated in service.  38 U.S.C.A. §§ 1131, 1110 (West 2002 & Supp. 2009).  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces.  38 C.F.R. §§ 3.303, 3.304 (2011).  
That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for an organic disease of the nervous system when it is manifested to a compensable degree within one year following discharge from active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


Analysis

Initially, the Board finds compliance with the April 2010 remand.  The Veteran was afforded an adequate VA examination, additional development was accomplished, to the extent possible, and the AOJ readjudicated the claims.  Thus, the Board is able to proceed with a determination.  

The Board further notes that there has been no assertion of combat in regard to the claims on appeal.  Thus, the provisions of 38 U.S.C.A. § 1154(b) are not for application.  

Panic Disorder

Initially, the Board notes a significant change in the law with the enactment of the VCAA.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326.  The Veteran's claim of entitlement to service connection for panic disorder with agoraphobia is being granted.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial. 

The Veteran is seeking entitlement to service connection for panic disorder with agoraphobia.  Having considered the evidence, the Board finds service connection is warranted.  

In that regard, the Board notes that while the February 1998 separation examination report shows psychiatric examination was normal, on the accompanying medical history the Veteran indicated that he had nervous trouble, and the March 2007 VA examination report reflects a diagnosis of panic disorder with agoraphobia.  Further, in correspondence received in October 2007, the Veteran noted an onset of panic symptoms in association with a training exercise in which his "fighting position" caved in around him due to sandy conditions, trapping him for approximately 30 to 40 minutes, until a dig out of his position could be accomplished.  He added that since that time he has had difficulty with confined spaces, and a May 2008 VA record notes claustrophobia.  In addition, a February 2010 VA psychologist reported prominent symptoms, to include panic and anxiety attributable to the in-service stress.  The Board notes that the examination report is detailed and the history noted is not inconsistent with the record, and thus, the Board finds the February 2010 VA opinion is adequate for a determination.  

In this case, having weighed the positive and negative evidence, the Board finds the evidence is in a state of relative equipoise.  There is competent and credible evidence of a stressful event during service and a nexus between service and the diagnosis of panic disorder with agoraphobia.  Thus, a finding in favor of entitlement to service connection for panic disorder with agoraphobia is warranted.  

The evidence is in favor of the claim.  Consequently, the benefits sought on appeal are granted.  

Sleep Apnea

The Veteran is seeking entitlement to service connection for sleep apnea.  Having considered the record, the Board finds service connection is not warranted.  

Service treatment records are negative for complaints or findings of sleep and the February 1998 separation examination report shows the nose, sinuses, and mouth and throat were normal and the Veteran specifically denied having frequent trouble sleeping on the accompanying medical history.  In addition, and although the Veteran asserted, in the September 2006 claim and the February 2008 VA Form 9, that symptoms diagnosed as allergies in service, to include as reflected in a May 1997 service treatment record, were misdiagnosed, and instead were manifestations of sleep apnea, the March 2007 VA examination report notes abnormal findings consistent with allergic rhinitis, to include nasal obstruction and a cobblestone pharynx.  In addition, the October 2010 VA examiner stated that the mild hay fever reported to be responsive to over-the-counter medication did not correlate with the present symptoms.  In addition, and while the Veteran attributed sleep apnea to weight gain during service at the hearing, Transcript at 8 (2010), the examiner concluded that sleep apnea was not part of any differential diagnoses or treatment during service.  

The Board notes that while the March 2007 VA examination report reflects a 20-year history of sleep apnea, no physical findings consistent with sleep apnea were reported.  Regardless, a mere transcription of lay history is not transformed into competent medical evidence merely because the transcriber happens to be a medical professional.  Leshore v. Brown, 8 Vet. App. 406 (1995).  

In addition, while the Veteran noted that he was often awoken and told he was snoring loudly and/or choking during service, an assertion which is supported by a fellow service member's statement, received in October 2009, the October 2010 VA examiner stated that while nasal congestion such as that seen with rhinitis can cause snoring, it is well known that not all snoring is not due to sleep apnea, and that in this case, it less than likely "(LESS THAN 50/50 PROBABILITY)" caused by, or a result of, service.  

The Board notes that while the Veteran has asserted continuity of symptomatology since separation, with the initial treatment noted to be within one year after separation at an identified facility, Transcript at 10-11 (2010), records in that regard are unavailable and the initial clinical diagnosis of sleep apnea is in November 2004.  The Board further notes that a January 2006 VA treatment record notes sleep difficulty secondary to medication.  Regardless, the October 2010 VA examiner specifically concluded there is no nexus between the Veteran's symptoms of chronic fatigue, snoring, or headaches to any treatment for such during service and no nexus between the current diagnosis of sleep apnea and any continuous treatment since separation.  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

In this case, the October 2010 opinion reflects the claims file was reviewed and the rationale for the opinion provided is based on objective findings, reliable principles, and sound reasoning.  In addition, the opinion is not inconsistent with the contemporaneous evidence, to include the negative service treatment records.  Such is far more probative than the Veteran's remote lay assertions.  

In this case, sleep apnea was not diagnosed during service and the competent evidence does not establish a link between sleep apnea diagnosed in 2004 and active service.  Thus, the Board finds service connection for sleep apnea is not warranted.  

The preponderance of the evidence is against the claim and there is no doubt to be resolved.  Consequently, the benefits sought on appeal are denied.  



ORDER

Service connection for panic disorder with agoraphobia is granted.  

Service connection for sleep apnea is denied.  


______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


